UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OFTHE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OFTHE SECURITIES EXCHANGE ACT OF 1934 Commission File Number:333-138806 MOGUL ENERGY INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 98-0461623 State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 2500 Wilcrest Drive, Suite 405, Houston, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (713) 784-2446 SECURITIES REGISTERED PURSUANT TO SECTION 12(B) OF THE EXCHANGE ACT: None SECURITIES REGISTERED PURSUANT TO SECTION 12(G) OF THE EXCHANGE ACT: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes oNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes xNo o Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§Sec.229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (Sec.229.405 of this chapter) is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting Company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting Company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filer o Non-accelerated filer £ Smaller reporting company x (Do not check if a smaller reporting Company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £No S State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. The aggregate market value of the voting and non-voting common equity held by non-affiliates as at December 31, 2010, based on the average bid and asked price of such common equity as quoted on the Over-the-Counter Bulletin Board (OTCBB) on December 31, 2010 (average was $0.03), was $1,407,192.For purposes of this computation, all officers, directors, and 5 percent beneficial owners of the registrant are deemed to be affiliates.Such determination should not be deemed an admission that such directors, officers, or 5 percent beneficial owners are, in fact, affiliates of the registrant. Indicate the number of shares outstanding of each of the registrant's classes of common stock, as of the latest practicable date.As of March 24,2011, there were 57,445,987 common shares outstanding. DOCUMENTS INCORPORATED BY REFERENCE List hereunder the following documents if incorporated by reference and the Part of the Form 10-K (e.g., Part I, Part II, etc.) into which the document is incorporated: (1) Any annual report to security holders; (2) Any proxy or information statement; and (3) Any prospectus filed pursuant to Rule 424(b) or (c) under the Securities Act of 1933. The listed documents should be clearly described for identification purposes (e.g., annual report to security holders for fiscal year ended December 24, 1980). None 2 PART I Forward-Looking Statements This Annual Report on Form 10-K contains forward-looking statements as that term is defined in the Private Securities Litigation Reform Act of 1995.These statements relate to future events and/or our future financial performance.Generally, you can identify forward-looking statements by terminology such as “intends,” "may", "should", "expects", "plans", "anticipates", "believes", "estimates", "predicts", or "potential" or the negative of these terms or other comparable terminology.To the extent that such statements are not recitations of historical fact, such statements constitute forward-looking statements that, by definition, involve risks and uncertainties.These statements reflect only our current expectations and involve known and unknown risks, uncertainties and other factors, many of which are unforeseen, including the risks in Item 1A entitled "Risk Factors," that may cause our or our industry's actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements.You should not place undue reliance on these forward-looking statements.These forward-looking statements are within the meaning of Section 27A of the Securities Act of 1933, as amended, and section 21E of the Securities Exchange Act of 1934, as amended, and are intended to be covered by the safe harbors created thereby.Except as required by applicable law, including, but not limited to, the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. In this Annual Report, unless otherwise specified, all references to "common shares" refer to common shares in the capital of Mogul Energy International, Inc., and the terms “Company,” Registrant,” "we" "us" and "our" mean Mogul Energy International, Inc. ITEM 1. BUSINESS. The Company We are a Delaware corporation formed on July 25, 2005.Our principal place of business is located at 2500 Wilcrest Drive, Suite 405, Houston, Texas.We also maintain offices in Vancouver, British Columbia and Toronto, Ontario, Canada. We are an independent oil and gas exploration Company established to take advantage of low cost acquisition opportunities near other producing and proven oil fields. Since our formation, we have engaged in activities related to financing of our operations, the acquisition of our property rights and the drilling of both development and exploratory wells.The address of our website is www.mogulenergy.com. Information on our website is not part of this report. Description of Business We are focused on the acquisition and operation of properties with potential for hydrocarbon (oil and gas) development.Our business strategy is to conduct exploration on our current properties for hydrocarbons and expand our business through development of those properties and, if warranted, the acquisition and development of other properties that have: § Low entry cost as measured on a dollar per barrel for proven and potential reserves; § Ready access to infrastructure allowing for production within a short time period without significant capital commitments; and We currently use third-party providers to engage in most if not all of any oil and gas producing activities in which we may engage if our properties reveal the potential for such activity in the future. 3 Texas, United States Stafford Prospect, Jackson County, Texas On November 26, 2010, we entered into a Joint Operating Agreement and a Participation Agreement with C. H. Squyres Family, LLC, Fossil Oil Company LLC and certain other individuals who are signatories thereto to develop an extension to the La Ward NE Field in Jackson County (Stafford Prospect).The agreement provided for the shared costs in the acquisition of oil and gas leases in the Stafford Prospect.As operator, weparticipate in the drilling of the initial well with an 8.89% working interest and will acquire a 6.11% promoted interest resulting in our having a 15.00% workinginterest upon the successful completion of the initial well drilled on the property.Each participant would also pay the same percentage costs for the next well as was paid on the first well. On March 6th, 2011, we completed the drilling of the Stafford Well #1 at the La Ward NE Field area in Jackson County, Texas.The well was drilled to a total depth of 7,400 feet.Initial open-hole logging indicates multiple productive zones from the Frio formation with both oil and gas shows.The deepest prospective oil zone shows a structural sand 10 feet higher to an offsetting productive well with a sand thickness of 5 ½ feet with a 33% porosity and 20% water saturation.Additional tests and analysis of the several other productive zones will continue while the casing is installed, cemented and surface equipment are put into place.Mogul will evaluate the results of this well for potential offsetting location. North Pasture Prospect – San Patricio County, Texas On December 8, 2010 we entered into a Joint Operating Agreement and a Participation Agreement with Global Oil and Gas Resources Inc., Dolimiti Partners LLC, Indian Lane Asso., LLC, Plastiform Packaging, Inc. and certain other individuals who are signatories thereto for the first prospect known as the North Pasture Prospect in San Patricio County, Texas.Subject to the continued acquisition of the mineral leases in the area, we, as operator, would pay no proportionate cost for the drilling of the well and would earn a 25% net working interest upon the successful completion of the initial well. To date we are still working to acquire oil and gas rights in the designated an Area of Mutual Interest covering a one mile distance from the North Pasture Contract Acreage Area of San Patricio County, Texas. Saskatchewan Exploration Program We do not plan on any further exploration in Saskatchewan due to the expiration of our mineral leases.Our Ryerson 16-17-009-31W1M well, previously suspended after encountering a heavily oil stained, marginal reservoir within the Bakken interval, was determined by management to be uneconomical and it has been plugged and abandoned.On December 31, 2010 an impairment charge $523,558 has been made against previously capitalized costs. Material Asset Purchases and Sales On February 12, 2009, we had acquired a 40% interest (the “Excelaron Interest”) in Excelaron LLP, a privately held company based in California (“Excelaron”). The acquisition was contingent upon our making a capital contribution of $2,300,000 in installments over a specified period.After making payments of $425,000 we engaged in assign our interest to other parties better positioned to capitalize on this asset in exchange for either shares or cash. On March 26, 2010, a Qualifying Transaction Agreement was executed (the “Amended Qualifying Transaction Agreement”) pursuant to which we agreed to accept, an aggregate of $1,000,000 Canadian Dollars (less $150,000 in debt financing repaid and $87,900 in legal and consulting fees) and the reimbursement of approximately, $425,000 of advances made by us to Excelaron, in exchange for the Excelaron Interest.The agreement was consummated on April 30 of 2010. See also “ITEM 8B. OTHER INFORMATION” below. We presently continue to seek out property acquisitions in the United States and to dispose of property interests in which we no longer have any exploratory or development interest. 4 Employees As of December 31, 2010, we had two full time employees.We hire part-time employees and/or independent consultants as required.We will continue to rely on independent contractors as needed.If we are successful in any future drilling programs, we may retain additional employees or consultants or convert existing consultants into full time employees as may be required. ITEM 1A. RISK FACTORS. You should carefully consider the risks described below, and the other information contained in this Annual Report, before purchasing shares of our common stock. Some of the risks and uncertainties we face are described below; however, the risks and uncertainties described below are not the only risks and uncertainties we face, and risks and uncertainties not listed herein may materially adversely affect our business.If any of the following risks actually occur, our business, financial condition, or results or operations could be materially adversely affected, the price of our common stock could decline, and you may lose all or part of your investment therein.You should acquire shares of our common stock only if you can afford to lose your entire investment. Risks Associated With Our Business We have incurred losses in recent periods for start-up efforts and may incur losses in the future. We were organized on July 25, 2005; since inception we have a history of operating losses, and a $7,650,718 accumulated deficit through December 31, 2010.We expect to incur substantial operating losses for the foreseeable future, as well. We may not be able to continue without additional capital to fund our operations. Our consolidated financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. We have a history of operating losses that are likely to continue in the future. If we are unable to become profitable and cannot generate cash flow from our operating activities, we may be required to raise additional capital or debt to fund our operations. Such financing may be unavailable when needed or may not be available on acceptable terms. If we raise additional funds by issuing equity or convertible debt securities, the percentage ownership of our current stockholders will be reduced, and these securities may have rights superior to those of our common stock. We have a limited operating history which makes your evaluation of our business difficult. We are in the exploration and development stage of our business. We have engaged in preliminary, exploratory activities, review of data pertaining to our properties, the establishment of initial exploration plans, and the drilling of five (5) wells. Our preliminary exploratory activities have, to date, resulted in one “dry-hole” drilled on the Fairlight Prospect, and two dry holes in our Freehold properties and one non-commercial hole drilled on the EWA Concession, Egypt. We have discontinued our efforts in Saskatchewan, Canada and Egypt.Our current focus has been on the Upper Gulf Coast of Texas and initial activities have met with the successful drilling and preliminary testing of our first well in the program that we anticipate will begin production in the second quarter of 2011.We have a very limited operating history upon which you can evaluate our business and prospects.Accordingly, you should consider and evaluate our business prospects by considering the risks associated with our early stage status and lack ofoperational experience. We will require additional financing to sustain our operations and without it we will not be able to continue operations.Our ability to obtain such additional funding will determine our ability to continue as a going concern. Our financial statements do not include any adjustments that might result from the outcome of this uncertainty. There is substantial doubt about our ability to continue as a going concern due to the losses incurred since inception, our accumulated deficit, and lack of revenues.Our Company has a limited operating history and is considered in the development stage. The success of our company is significantly dependent on a successful drilling, completion and production program. Our Company’s operations will be subject to all the risks inherent in the establishment of a developing enterprise and the uncertainties arising from the absence of a significant operating history. No assurance can be given that we may be able to operate on a profitable basis. We are in the development stage and potential investors should be aware of the difficulties normally encountered by enterprises in the development stage. There can be no assurance that our business plan will prove successful, and no assurance that we may be able to operate profitably, if at all. 5 There is no assurance that actual cash requirements will not exceed our estimates, in which case we will require additional financing to further explore and if warranted bring our properties into commercial operation, finance working capital, and pay for operating expenses and capital requirements until we achieve a positive cash flow.There can be no assurance that, if required, any such financing will be available upon terms and conditions acceptable to us, if at all. If we are unable to obtain additional financing in a sufficient amount when needed, and upon terms and conditions acceptable to us our operations and activities will be materially adversely affected. We will need funds sufficient to meet our immediate needs and will require further funds to finance the development of our company. There can be no assurance that such funds will be available or available on terms satisfactory to us. If additional funds are raised by issuing equity securities, further dilution to existing or future shareholders is likely to result. If adequate funds are not available on acceptable terms when needed, we may be required to delay, scale back or eliminate the development of our Company.All or a portion of our interest in our properties may be lost if we are unable to obtain significant additional financing, as we are required to make significant expenditures on the exploration and development of our properties.Inadequate funding could also impair our ability to compete in the marketplace, which may result in the dissolution of our company. The oil and gas exploration business involves many operating risks that can cause substantial losses. Numerous risks affect our drilling activities, including the risk of drilling non-productive wells or dry holes. To date, we have completed drilling on five wells – three on the Fairlight Prospect and Freehold properties in Saskatchewan and one on the EWA Concession in Egypt – four wells were non-commercial “dry holes.”.The fifth well on the Upper Gulf Coast in Texas was drilled subsequent to the year ended December 31, 2010 and initial logging indicates multiple productive zones with both oil and gas shows.We anticipated production from this well to be initiated in the second quarter of 2011.The cost of drilling, completing and operating wells, and of installing production facilities and pipelines is often uncertain.Also, our drilling operations could diminish or cease due to a number of factors, including any of the following: • title problems; • weather conditions; • fires; • explosions; • blow-outs and surface cratering; • uncontrollable flows of underground natural gas, oil and formation water; • natural disasters; • pipe or cement failures; • casing collapses; • embedded oilfield drilling and service tools; • abnormally pressured formations; 6 • environmental hazards such as natural gas leaks, oil spills, pipeline ruptures and discharges of toxic gases; • noncompliance with governmental requirements; or • shortages or delays in the delivery or availability of material, equipment or fabrication yards. As a result, we could incur substantial liabilities that could reduce or eliminate the funds available for exploration, development or leasehold acquisitions, or result in loss of equipment and properties.Given our limited financial resources, the occurrence of any one or more of the foregoing events would have a material adverse affect on our operations and the market price of our common stock. We may not be able to obtain sufficient drilling equipment and experienced personnel to conduct our operations. In periods of increased drilling activity resulting from high commodity prices, demand exceeds availability for drilling rigs, drilling vessels, supply boats and personnel experienced in the oil and gas industry in general, and the offshore oil and gas industry in particular. This may lead to difficulty and delays, especially in light of our limited resources and operations, in consistently obtaining services and equipment from vendors, obtaining drilling rigs and other equipment at favorable rates, and scheduling equipment fabrication at factories and fabrication yards. This, in turn, may lead to projects being delayed or experiencing increased costs. Third party operators of the properties in which we have an interest may act in ways that are not in our best interests. Other companies may operate all or a portion of the oil and natural gas properties in which we have an interest. As a result, we have limited influence over operations on some of those properties or their associated costs. Our limited influence on non-operated properties could result in the following: • the operator may initiate exploration or development projects on a different schedule than we prefer; • the operator may propose to drill more wells or build more facilities on a project than we have funds for, which may mean that we cannot participate in those projects or share in a substantial share of the revenues from those projects; and • if the operator refuses to initiate an exploration or development project, we may not be able to pursue the project. Any of these events could significantly affect our anticipated exploration and development activities and the economic value of those properties to us as well as the market price, if any, of our common stock. The success of our business depends upon our ability to find, develop and acquire oil and gas reserves. To date we have not established reserves on any of our properties; in fact, of the five wells on which we completed drilling, four were “dry holes,” and one is under evaluation.We do not plan on implementing further exploratory activities on our Freehold Properties in the future. While our strategy has shifted to acquire interest and operate oil and gas properties that have existing reserves initially in the Upper Gulf coast region of Texas, there is no guarantee that such activities will lead to the identification of additional drill sites or, if identified and wells are drilled, that we will find reserves that we can economically produce. Future drilling activities will subject us to many risks, including the risk that we will not find commercially productive reservoirs. Drilling for oil and natural gas can be unprofitable, not only as a result of dry holes, which we have experienced, but also from productive wells that do not produce sufficient oil to return a profit. Also, title problems, weather conditions, governmental requirements and shortages or delays in the delivery of equipment and services can delay our drilling operations or result in their cancellation. The cost of drilling, completing and operating wells is often uncertain, and not all wells produce oil and gas. As a result, we may not recover all or any portion of our investment. 7 If we do not establish reserves and or obtain additional financing, we may not be able to satisfy our substantial capital requirements and may be required to cease or curtail our operations. If we identify additional drilling targets, we will require substantial capital to continue our exploration efforts and to acquire oil and gas interests; we currently need to fund our 2011 capital and exploration budget; If we cannot generate sufficient cash flow from operations or raise funds externally in the amounts and at the times needed, we may not be able to discover reserves or meet our financial obligations.If we are unable to obtain such financing when needed, on commercially reasonable terms, we may be required to cease or curtail our operations which could have a materially adverse impact on the market price of our stock. The potential profitability of oil and gas ventures depends upon factors beyond the control of our Company.A decline in oil and gas prices will adversely affect our ability to obtain additional financing we will require in order to undertake our future drilling activities. To date we have funded our capital requirements primarily from the offer and sale of our equity securities through the offer and sale of our common stock.We will need to raise additional capital to fund any future drilling activities.Our ability to do so may be adversely affected by any decrease of prices of, and demand for, natural gas and oil. Historically, the markets for natural gas and oil have been volatile and this volatility is likely to continue in the future. The potential profitability of oil and gas properties is dependent upon many factors beyond our control.Prices for natural gas and oil may fluctuate widely in response to relatively minor changes in the supply of and demand for natural gas and oil, market uncertainty and a variety of additional factors that are beyond our control, such as: • the price of foreign imports; • overall domestic and global economic conditions; • political and economic conditions or hostilities in oil producing regions, including the Middle East; • the ability of the members of the Organization of Petroleum Exporting Countries to agree to and maintain oil price and production controls; • weather conditions; • domestic and foreign governmental regulations; • development of alternate technologies; and • the price and availability of alternative fuels. If we are unable to obtain such financing when needed, on commercially reasonable terms, we may be required to cease or curtail our operations which could have a materially adverse impact on the market price of our stock.Additionally, due to world-wide economic uncertainty, the availability and cost of funds for production and other expenses have become increasingly difficult, if not impossible, to project. These changes and events may materially affect our financial performance.Moreover, the marketability of oil and gas which may be acquired or discovered will be affected by numerous factors beyond our control. These factors include the proximity and capacity of oil and gas pipelines and processing equipment, market fluctuations of prices, taxes, royalties, land tenure, allowable production and environmental protection. The extent of these factors cannot be accurately predicted but the combination of these factors may result in our company not receiving an adequate return on invested capital. 8 We will continue to pursue acquisitions and dispositions which if consummated could adversely affect our cash flow and liquidity. We will continue to seek opportunities to generate value through the purchase and sale of properties. We examine potential transactions on a regular basis, depending on market conditions, available opportunities and other factors. Dispositions of portions of our existing business or properties would be intended to result in the realization of immediate value but would consequently result in lower cash flows over the longer term unless the proceeds are reinvested in more productive assets. We face competition from a large number of companies many of which have resources far in excess of ours. The oil and gas industry is highly competitive. We compete with major and independent oil and natural gas companies as well as smaller companies who are better financed than we are, for property acquisitions. We also compete for equipment and labor required for us to develop and exploit our properties. Many of our competitors have substantially greater financial and other resources than we do. As a result, those competitors may be better able to withstand sustained periods of unsuccessful drilling. In addition, larger competitors may be able to absorb the burden of any changes in applicable laws and regulations more easily than we can, which would adversely affect our competitive position. These competitors may be able to pay more for exploratory prospects and productive oil and natural gas properties and may be able to define, evaluate, bid for and purchase a greater number of properties and prospects than we can. Our ability to explore for oil and natural gas prospects and to acquire additional properties in the future will depend on our ability to conduct operations and to evaluate and select suitable properties and transactions in this highly competitive environment. Moreover, the oil and natural gas industry itself competes with other industries in supplying the energy and fuel needs of industrial, commercial and other consumers. Increased competition causing oversupply or depressed prices could greatly affect our operational revenues. Oil and gas operations, including our contemplated drilling activities, are subject to comprehensive regulation which may cause substantial delays or require capital outlays in excess of those anticipated causing an adverse effect on our Company. Our oil and gas operations in United States, Canada (and previously Egypt) are subject to local laws relating to the protection of the environment, including laws regulating removal of natural resources from the ground and the discharge of materials into the environment. Oil and gas operations are also subject to local laws and regulations which seek to maintain health and safety standards by regulating the design and use of drilling methods and equipment. Various permits from government bodies are required for drilling operations to be conducted; no assurance can be given that such permits will be received. Environmental standards imposed by local authorities may be changed and any such changes may have material adverse effects on our activities. Moreover, compliance with such laws may cause substantial delays or require capital outlays in excess of those anticipated, thus causing an adverse effect on us. Additionally, we may be subject to liability for pollution or other environmental damages which we may elect not to insure against due to prohibitive premium costs and other reasons. To date we have not been required to spend any material amount on compliance with environmental regulations. However, we may be required to do so in future and this may affect our ability to expand or maintain our operations. If we do not adequately manage the risks associated with conducting business in foreign countries our business operations will suffer. A smaller part of our business strategy is to seek to acquire and develop leases and operations in foreign countries if such opportunities provide a significant return on investment. If we are able to implement such strategy, we may experience difficulty in managing international operations as a result of technical problems, distance, language and cultural differences. There are significant risks inherent in doing business on an international level, such as, political and economic instability, civil unrest, crime, unexpected changes in regulatory requirements, trade barriers, difficulties in staffing and managing foreign operations, fluctuations in foreign currency exchange rates, longer payment cycles, problems in collecting amounts due, difficulty in enforcing contracts, seasonal fluctuation in business activity and potential adverse tax consequences. If any of such risks materialize we may have little or no ability to manage them or avert any consequences there from and our business may suffer as a result. 9 We have not established any reserves on any of our properties.As our properties are in the exploration stage there can be no assurance that we will establish commercial discoveries on our properties. Although we have drilled exploratory wells on the EWA Concession (Egypt) and on the Fairlight Prospect and Freehold Properties in Saskatchewan (three of which were “dry holes,” and one of which is under evaluation), we have not established any reserves on any of these properties.Exploration for economic reserves of oil and gas is subject to a number of risk factors. Few of the properties that are explored are ultimately developed into producing oil and/or gas wells. Our properties are in the exploration stage only and are without proven reserves of oil and gas. There can be no assurance that we will establish commercial discoveries on any of our properties. Although we currently maintain insurance against potential losses and unexpected liabilities, the amount of such insurance coverage may not be sufficient to cover all such losses and liabilities. Our operations are subject to inherent casualty risks such as blowouts, fires, explosions and marine hazards. If any such event occurred, we could be subject to substantial financial losses due to personal injury, property damage, environmental discharge, or suspension of operations. The impact on us of one of these events could be significant. Although we currently maintain insurance against potential losses and unexpected liabilities, there is no assurance that the amount of such coverage will be adequate to protect us against all operational risks. For some risks, we may not obtain insurance if we believe the cost of available insurance is excessive relative to the risks presented. In addition, pollution and environmental risks generally are not fully insurable. If a significant accident or other event occurs and is not fully covered by insurance, it could adversely affect our operations and financial condition. We are dependent on retaining our senior management and key personnel and the loss of any of our key management personnel would have an adverse impact on future development and could impair our ability to succeed. To a large extent, we depend on the services of the founders of the Company, and other senior management, advisors, joint partners and personnel. These individuals have critical and unique knowledge of our operations that facilitate the evaluation and acquisitions of existing and potential properties in Canada and the United States.We face competition for qualified personnel from numerous industry sources, and there can be no assurance that we will be able to attract and retain qualified personnel on acceptable terms.We do not have key man insurance on any of our employees.The loss of these experienced personnel could have a material adverse impact on our financial condition or operations, including our ability to compete in Canada. We will be required to rely upon services provided to us by third parties. We expect to be totally dependent upon third-party providers to enable us to engage in all of our business activities. Such parties may include, but may not be limited to, consultants engaged to provide reserve calculations, seismic interpretation and, to the extent required, third party drilling contractors. Accordingly, we will be required to establish and maintain strategic relationships with a wide array of third party providers in order to engage in any meaningful business activity. If we are unable to establish and maintain relationships with such third party providers our business prospects will be impaired. Our write-downs of the carrying values of oil and natural gas properties may adversely affect our earnings. We have adopted the “full cost method” of accounting for acquisition, exploration and assessment of exploration properties. Early exploration and the costs including rights to explore, geological and geophysical studies, exploratory drilling and activities in relation to evaluating the technical and feasibility and commercial viability of extracting the oil and gas from the target properties are reasonably viewed necessary to evaluate and determine probable and proven reserves on the properties. 10 We currently have full-cost pools in Canada and the United States. Depletion and amortization of the full-cost pools will be computed using the units of production method based on proven reserves, if any, as determined by the aforementioned activities. In accordance with the full cost method of accounting, all costs associated with oil and gas property development and investment are capitalized on a project-by-project basis pending determination of the feasibility of the project. Costs incurred include appropriate technical and administrative expenses but not general overheads. Investments in unproven properties and major development projects are not amortized until proven reserves associated with the projects can be determined. If an oil and gas property development project is successful, the related expenditures will be transferred to tangible assets and amortized over the estimated life of the reserves on a unit of production method. Where a project is abandoned or considered to be of no further commercial value to the Company, the related costs will be written off. Unevaluated oil and gas costs are assessed at each period end and where there are indications of impairment the related costs will be written off. The recoverability of unevaluated oil and gas costs is dependent upon the discovery of economically recoverable reserves, our ability to obtain necessary financing to complete the development of reserves and future profitable production or proceeds from the disposition of recoverable reserves. Terrorist attacks and threats or actual war may negatively affect our business, financial condition and results of operations. Our business is affected by general economic conditions and fluctuations in consumer confidence and spending, which can decline as a result of numerous factors outside of our control, such as terrorist attacks and acts of war. Recent terrorist attacks in the United States of America, as well as events occurring in response to or in connection with them, including future terrorist attacks against United States targets, rumors or threats of war, actual conflicts involving the United States of America or its allies, or military or trade disruptions impacting our suppliers or our customers, may adversely impact our operations. Strategic targets such as energy-related assets may be at greater risk of future terrorist attacks than other targets in the United States of America. These occurrences could have an adverse impact on energy prices, including prices for our natural gas and crude oil production. In addition, disruption or significant increases in energy prices could result in government-imposed price controls. It is possible that any or a combination of these occurrences could have a material adverse effect on our business, financial condition and results of operations. Because of the early stage of development and the nature of our business, our securities are considered highly speculative. Our securities must be considered highly speculative, generally because of the nature of our business and the early stage of our development. We are engaged in the business of exploring and, if warranted, developing commercial reserves of oil and gas. Our properties are in the exploration stage only and are without known reserves of oil and gas, and there can be no assurance that we will establish commercial discoveries on our properties.We have not generated any revenues nor have we realized a profit from our operations to date and there is little likelihood that we will generate any revenues or realize any profits in the short term. Any profitability in the future from our business will be dependent upon locating and developing economic reserves of oil and gas, which itself is subject to numerous risk factors as set forth herein. Since we have not generated any revenues, we will have to raise additional monies through the sale of our equity securities or debt in order to continue our business operations. Our management team does not have extensive experience in public company matters, which could impair our ability to comply with legal and regulatory requirements. Our management team (consisting of our officers and directors) has had limited U.S. public Company management experience or responsibilities, which could impair our ability to comply with legal and regulatory requirements, such as the Sarbanes-Oxley Act of 2002 and applicable federal securities laws including filing on a timely basis required reports and other required information. Our management may not be able to implement and affect programs and policies in an effective and timely manner that adequately respond to increased legal or regulatory compliance and reporting requirements imposed by such laws and regulations. Our failure to comply with such laws and regulations could lead to the imposition of fines and penalties and further result in the deterioration of our business. 11 Our compliance with changing laws and rules regarding corporate governance and public disclosure may result in additional expenses to us which, in turn, may adversely affect our ability to continue our operations. Keeping abreast of, and in compliance with, changing laws, regulations and standards relating to corporate governance and public disclosure, including the Sarbanes-Oxley Act of 2002, new SEC regulations and, in the event we are ever approved for listing on either NASDAQ or a registered exchange, NASDAQ and stock exchange rules, will require an increased amount of management attention and external resources. We intend to continue to invest all reasonably necessary resources to comply with evolving standards, which may result in increased general and administrative expenses and a diversion of management time and attention from revenue-generating activities to compliance activities. This could have an adverse impact on our ongoing operations. Our proposed business raises potential conflicts of interests between certain of our officers and directors and us. Certain of our directors are or may become directors of other oil and gas companies and, to the extent that such other companies may participate in ventures in which we may participate, our directors may have a conflict of interest in negotiating and concluding terms regarding the extent of such participation by us and such other companies. In addition, directors may present potential prospects to such other companies rather than presenting the opportunities to us. We have not established any mechanisms regarding the resolution of any such conflict if it were to arise; accordingly, there is no assurance that any such conflict will be resolved in a manner that would not be adverse to our interest. Moreover, since our inception, we have acquired our property interests from entities controlled by or in which certain of our shareholders and directors have or may have an interests. We did not seek to obtain an independent evaluation of the fairness of the terms and conditions related to our acquisition of these properties. Such terms and conditions may prove to be financially more onerous than if we had acquired such properties from unrelated third parties; and, ultimately may result in the loss of our interests in such properties. We have agreements in respect of our properties, but our properties may be subject to prior unregistered agreements, or transfers which have not been recorded or detected through title searches, and are subject to a governmental right of participation, resulting in a possible claim against any future revenues generated by such properties. We have agreements with respect to our oil and gas properties and we believe our interests are valid and enforceable, although we have not obtained an opinion of counsel or any similar form of title opinion to that effect.These agreements do not guarantee title against all possible claims. The properties may be subject to prior unregistered agreements, or transfers which have not been recorded or detected through title research.If the interests in our properties are challenged, we may have to expend funds defending any such claims and may ultimately lose some or all of any revenues generated from the properties if we lose our interest in such properties. A number of our directors and officers are located outside the United States, with the result that it may be difficult for investors to enforce within the United States any judgments obtained against us or any of our directors or officers. A majority of our directors and officers are nationals and/or residents of countries other than the United States, and all or a portion of such persons’ assets are located outside the United States. As a result, it may be difficult for investors to enforce within the United States any judgments obtained against us or our officers or directors, including judgments predicated upon the civil liability provisions of the securities laws of the United States or any state thereof. Consequently, you may be effectively prevented from pursuing remedies under United States federal securities laws against our directors or officers. 12 Risks Related to our Common Stock Our stock price historically has been volatile and may continue to be volatile. The market price of our common stock has been and is expected to continue to be highly volatile. Factors, many of which are beyond our control, include, in addition to other risk factors described in this section, the announcements of technological innovations by us or other companies, regulatory matters, new or existing products or procedures, concerns about our financial position, operating results, litigation, government regulation, developments or disputes relating to agreements, patents or proprietary rights, and general economic, industry and market conditions may have a significant impact on the market price of our stock. In addition, the future sales of shares of our common stock by our shareholders, the holders of our outstanding warrants and options, and us could have an adverse dilutive effect on our outstanding shares and the market price of such shares. The trading price of our common stock has, from time to time, fluctuated widely and in the future may be subject to similar fluctuations. The trading price may be affected by a number of factors including the risk factors set forth herein, as well as our operating results, financial condition, general economic conditions, market demand for our common stock, and various other events or factors both in and out of our control. In recent years, broad stock market indices, in general, and smaller capitalization companies, in particular, have experienced substantial price fluctuations. In a volatile market, we may experience wide fluctuations in the market price of our common stock. These fluctuations may have a negative effect on the market price of our common stock. To the extent our stock price fluctuates and/or remains low, it could cause you to lose some or all of your investment and impair our ability to raise capital through the offering of additional equity securities. We do not intend to pay dividends for the foreseeable future. We currently intend to retain future earnings, if any, to support the development and expansion of our business and do not anticipate paying cash dividends in the foreseeable future. Our payment of any future dividends will be at the discretion of our Board of Directors after taking into account various factors, including but not limited to our financial condition, operating results, cash needs, growth plans and the terms of any credit agreements that we may be a party to at the time. Accordingly, investors must rely on sales of their common stock after price appreciation, which may never occur, as the only way to realize their investment. Investors seeking cash dividends should not purchase the shares offered by the Selling Shareholders pursuant to this prospectus. We may conduct further offerings in the future in which case your shareholdings will be diluted. Our certificate of incorporation authorizes the issuance of 100,000,000 shares of common stock, each with a par value of $0.001. Since our inception, we have relied on such equity sales of our common stock to fund our operations. We may conduct further equity offerings in the future to finance our current projects or to finance subsequent projects that we decide to undertake. If common stock is issued in return for additional funds, the price per share could be lower than that paid by our current stockholders. We anticipate continuing to rely on equity sales of our common stock in order to fund our business operations. If we issue additional stock, your percentage interest in us will be diluted. The result of this could reduce the value of your stock. We may issue preferred stock which may have greater rights than our common stock. Our certificate of incorporation authorizes us to issue up to 10,000,000 shares of preferred stock. Currently no preferred shares are issued and outstanding; however, we can issue shares of our preferred stock in one or more series and can set the terms of the preferred stock without seeking any further approval from our common shareholders. Any preferred stock that we issue may rank ahead of our common stock in terms of dividend priority or liquidation premiums and may have greater voting rights than our common stock. In addition, such preferred stock may contain provisions allowing them to be converted into shares of common stock, which could dilute the value of common stock to current shareholders and could adversely affect the market price, if any, of our common stock. 13 Our common stock is a "penny stock," and because "penny stock” rules will apply, you may find it difficult to sell the shares of our common stock you acquired in this offering. Our common stock is a “penny stock,” as that term is defined under Rule 3a51-1 of the Securities Exchange Act of 1934. Generally, a "penny stock" is a common stock that is not listed on a securities exchange and trades on the OTCBB for less than $5.00 a share. Prices in our stock often are not available to buyers and sellers and the market may be very limited. Penny stocks in start-up companies are among the riskiest equity investments. Broker-dealers who sell penny stocks must provide purchasers of these stocks with a standardized risk-disclosure document prepared by the U.S. Securities & Exchange Commission. The document provides information about penny stocks and the nature and level of risks involved in investing in the penny stock market. A broker must also give a purchaser, orally or in writing, bid and offer quotations and information regarding broker and salesperson compensation, make a written determination that the penny stock is a suitable investment for the purchaser, and obtain the purchaser's written agreement to the purchase. Many brokers choose not to participate in penny stock transactions. Because of the penny stock rules, there is less trading activity in penny stocks and you are likely to have difficulty selling your shares. Our Common Stock is quoted on the Over-The-Counter Bulletin Board and, accordingly, it may be difficult for you to sell your shares or you may not be able to sell your shares for an optimum trading price. Our common stock is quoted on the Financial Industry Regulatory Authority’s Over-The-Counter Bulletin Board (the “OTCBB”) under the symbol “<>.” The OTCBB is a regulated quotation service that displays real-time quotes, last sale prices and trade volumes in over-the-counter securities. Because trades and quotations on the OTCBB involve a manual process, the market information for such securities cannot be guaranteed. In addition, quote information, or even firm quotes, may not be available. The manual execution process may delay order processing and intervening price fluctuations may result in the failure of a limit order to execute or the execution of a market order at a significantly different price. Execution of trades, execution reporting and the delivery of legal trade confirmations may be delayed significantly. Consequently, one may not be able to sell shares of our Common Stock at the optimum trading prices. When fewer shares of a security are being traded on the OTCBB, volatility of prices may increase and price movement may outpace the ability to deliver accurate quote information. Lower trading volumes in a security may result in a lower likelihood of an individual’s orders being executed, and current prices may differ significantly from the price quoted by the OTCBB at the time of the order entry. Orders for OTCBB securities may not be canceled or edited like orders for other securities. All requests to change or cancel an order must be submitted to, received and processed by the OTCBB. Due to the manual order processing involved in handling OTCBB trades, order processing and reporting may be delayed, and an individual may not be able to cancel or edit his order. Consequently, one may not be able to sell shares of common stock at the optimum trading prices. The dealer’s spread (the difference between the bid and ask prices) may be large and may result in substantial losses to the seller of securities on the OTCBB if the common stock must be sold immediately. Further, purchasers of securities on the OTCBB may not have an ask price for securities sold through the OTCBB. Due to the foregoing, demand for securities that are traded through the OTCBB may be decreased or eliminated. Sales practice requirements of the Financial Industry Regulatory Authority (“FINRA”) may also limit a shareholder’s ability to buy and sell our stock. In addition to the penny stock rules described above, FINRA has adopted rules that require that in recommending an investment to a customer, a broker-dealer must have reasonable grounds for believing that the investment is suitable for that customer. Prior to recommending speculative low priced securities to their non-institutional customers, broker-dealers must make reasonable efforts to obtain information about the customer’s financial status, tax status, investment objectives and other information. Under interpretations of these rules, FINRA believes that there is a high probability that speculative low priced securities will not be suitable for at least some customers. FINRA requirements make it more difficult for broker-dealers to recommend that their customers buy our common stock, which may limit your ability to buy and sell our stock and have an adverse effect on the market for our shares. 14 ITEM 1B. UNRESOLVED STAFF COMMENTS. None. ITEM 2. PROPERTIES. Our Offices Our principal office is located at 2500 Wilcrest Drive, Suite 405, Houston, Texas, 77042.This is an 18 month sub lease agreement, at a cost of $1,193 per month, until June 30, 2012. We also have administrative offices located at 207 West Hastings Street, Suite 1111, Vancouver, British Columbia, Canada V6B 1H7.We sublet office space from a related party for $1,313 per month, renewable annually. Additionally, we have an office at Suite 201, 47 Colborne St., Toronto, Ontario, Canada M5E 1P8.This is a five year lease at a monthly cost of $8,417. Our premises are adequate for our current operations, and we do not anticipate that we will acquire or lease additional premises in the foreseeable future. See Note 7 to Financial Statements. Our Oil and Gas Properties Texas, United States Stafford Prospect, Jackson County, Texas On November 26, 2010, we entered into a Joint Operating Agreement and a Participation Agreement with C. H. Squyres Family, LLC, Fossil Oil Company LLC and certain other individuals who are signatories thereto to develop an extension to the La Ward NE Field in Jackson County (Stafford Prospect).The agreement provided for the shared costs in the acquisition of oil and gas leases in the Stafford Prospect.As operator, weparticipate in the drilling of the initial well with an 8.89% working interest and will acquire a 6.11% promoted interest resulting in our having a 15.00% workinginterest upon the successful completion of the initial well drilled on the property.Each participant would also pay the same percentage costs for the next well as was paid on the first well. On March 6th, 2011, we completed the drilling of the Stafford Well #1 at the La Ward NE Field area in Jackson County, Texas.The well was drilled to a total depth of 7,400 feet.Initial open-hole logging indicates multiple productive zones from the Frio formation with both oil and gas shows.The deepest prospective oil zone shows a structural sand 10 feet higher to an offsetting productive well with a sand thickness of 5 ½ feet with a 33% porosity and 20% water saturation.Additional tests and analysis of the several other productive zones will continue while the casing is installed, cemented and surface equipment are put into place.Mogul will evaluate the results of this well for potential offsetting locations. North Pasture Prospect – San Patricio County, Texas On December 8, 2010 we entered into a Joint Operating Agreement and a Participation Agreement with Global Oil and Gas Resources Inc., Dolimiti Partners LLC, Indian Lane Asso., LLC, Plastiform Packaging, Inc. and certain other individuals who are signatories thereto for the first prospect known as the North Pasture Prospect in San Patricio County, Texas.Subject to the continued acquisition of the mineral leases in the area, we, as operator, would pay no proportionate cost for the drilling of the well and would earn a 25% net working interest upon the successful completion of the initial well. To date we are still working to acquire oil and gas rights in the designated an Area of Mutual Interest covering a one mile distance from the North Pasture Contract Acreage Area of San Patricio County, Texas. Saskatchewan Exploration Program We do not plan on any further exploration in Saskatchewan due to the expiration of our mineral leases.Our Ryerson 16-17-009-31W1M well, previously suspended after encountering a heavily oil stained, marginal reservoir within the Bakken interval, was determined by management to be uneconomical and it has been plugged and abandoned.On December 31, 2010 an impairment charge $523,558 has been made against previously capitalized costs. 15 Material Asset Purchases and Sales On February 12, 2009, we had acquired a 40% interest (the “Excelaron Interest”) in Excelaron LLP, a privately held Company based in California (“Excelaron”). The acquisition was contingent upon our making a capital contribution of $2,300,000 in installments over a specified period.After making payments of $425,000 we engaged in assigning our interest to other parties better positioned to capitalize on this asset in exchange for either shares or cash. On March 26, 2010, an Amended Qualifying Transaction Agreement was executedpursuant to which we agreed to accept, an aggregate of $1,000,000 Canadian Dollars (less $150,000 in debt financing repaid and $87,900 in legal and consulting fees) and the reimbursement of approximately, $425,000 of advances made by us to Excelaron, in exchange for the Excelaron Interest.The agreement was consummated on April 30 of 2010. ITEM 3. LEGAL PROCEEDINGS. From time to time, we may become involved in various lawsuits and legal proceedings, which arise, in the ordinary course of business. However, litigation is subject to inherent uncertainties, and an adverse result in these or other matters may arise from time to time that may harm our business. We are currently not aware of any such legal proceedings or claims that we believe will have a material adverse effect on our business, financial condition or operating results. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. None during the period of this report. PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Market Information Our common stock currently trades on the Over-the-Counter Bulletin Board (OTCBB) under the symbol “MGUY,” and on the Frankfort Stock Exchange under the symbol BKX.As of March 24, 2011, there were 57,445,987 common shares issued and outstanding. Our stock began trading on the OTCBB on July 11, 2007.The following table sets forth the range of high and low bid information for our Common Stock for the periods indicated below. The price information available reflects inter-dealer prices, without retail mark-up, mark-down or commission and may not represent actual transactions OTC Bulletin Board Sales Prices for MGUY Quarter Ended High Low March 31, 2009 June 30, 2009 September 30, 2009 December 31, 2009 March 31, 2010 June 30, 2010 September 30, 2010 December 30, 2010 The closing price of our stock on March 31, 2011 was $0.05. 16 Holders As of December 31, 2010, there were at least 113 shareholders of record of the Company’s December 31, 2010 Options Weighted Average Exercise Price Weighted Average Remaining Life (years) Options outstanding at beginning of period $ Options issued during the period Exercised - - - Forfeited ) - Expired - - - Outstanding at the end of period $ common stock.The number of shareholders of record was determined from the records of our transfer agent and does not include beneficial owners of common stock whose shares are held in the names of various security brokers, dealers, and registered clearing agencies.The transfer agent and registrar for our common stock is Holladay Stock Transfer, Inc., located at 2939 North 67th Place, Scottsdale, Arizona 85251 [Tel: (480) 481-3940, Fax: (480) 481-3941]. Dividends To date the Company has not declared or paid cash dividends on our capital stock and does not anticipate paying any cash dividends in the foreseeable future, but intends to retain its capital resources for reinvestment in its business. Any future determination to pay cash dividends will be at the discretion of the Board of Directors and will be dependent upon our financial condition, results of operations, capital requirements and other factors as the Board of Directors deems relevant. Our Board of Directors has the right to authorize the issuance of preferred stock, without further stockholder approval, the holders of which may have preferences over the holders of the common stock as to payment of dividends. Securities Authorized for Issuance Under Equity Compensation Plans The Company’s Board of Directors approved a 2007 Stock Incentive Plan on or about August 8, 2007, which authorized the issuance to management and employees of up to 4,000,000 shares of the Company’s common stock.To date, the Board has approved the issuance of options to purchase 2,250,000 of the Company’s common stock at a price of $0.30 per share, expiring August 7, 2012.The options vest sequentially over a one-year period that commenced on August 8, 2007. On October 22, 2010, the 2,250,000 previously granted options were cancelled, and 2,850,000 fully vested stock options were granted to directors, officers, employees and contractors of the Company.These options will expire on October 22, 2015.The fair value of the options is $0.04 calculated using the Black-Scholes method:risk free rate 1.1%, share price $0.04, strike price $0.05, volatility 215%, and dividend yield 0.00. Recent Sales of Unregistered Securities There have been no recent sales of unregistered securities since the Company’s last report of such sales in the Current Report on Form 8-K filed on June 16, 2008. Purchases of Equity Securities by the Issuer and Affiliated Purchasers We did not purchase any of our shares of common stock or other securities during our fiscal year ended December 31, 2010. 17 ITEM 6. SELECTED FINANCIAL DATA. The Company is a “smaller reporting Company,” as defined by Rule 229.10(f)(1) (Regulation S-K), and is not required to provide information under this item. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. Overview Our strategy is to acquire interest in, and/or to operate oil and gas properties that have existing or the high potential of oil and or natural gas reserves.Existing well bores with proven oil and gas reserves can usually be purchased for a fraction of the original cost to drill and complete a new well. Property purchased with proven reserves reduce the risk of not finding hydrocarbons and are economically viable to develop due to the elimination of the associated cost of finding the hydrocarbons. After the property has been purchased, the primary cost for establishing new production is the re-completion cost. We have shifted our focus to acquiring leases and operating joint venture projects in the state of Texas, United States.We do not plan on any further exploration in Saskatchewan, Canada other than to complete reclamation activities required in the abandonment and relinquishment of our leases in the Province. Cash Requirements On April 30, 2010 the Amended Qualifying Transaction Agreement was executed pursuant to which we agreed to accept, in lieu of the Vesta Shares, an aggregate of $1,000,000 Canadian Dollars less $150,000 in debt financing repaid and $87,900 in legal and consulting fees.The Company also received the reimbursement of approximately, $425,000 of advances made by us to Excelaron, in exchange for the Excelaron Interest. Further cash requirements may be necessary should we wish to participate in further development of the Stafford prospect.These funds may be raised through equity financing, debt financing, the sale of assets, or other sources, which may result in further dilution in the equity ownership of our shares. There is no assurance that we will be able to maintain operations at a level sufficient for an investor to obtain a return on their investment in our common stock. Further, we may continue to be unprofitable. Selected Annual Financial Information Cash Securities available for sale Working capital Total assets Shareholders' equity Share capital Weighted average common shares outstanding Accumulated deficit ) ) Cash flow from operations ) ) Net loss ) ) Loss per share ) ) As at December 31, 2010 we had total assets of $376,567 as compared to $1,622,400 as at December 31, 2009.Working capital at December 31, 2010 was $270,582 (working capital at December 31, 2009 ­ $262,269).The decrease in assets is due to the sale and write-down for impaired capitalized assets capitalized assets in our 40% Saskatchewan respectively. 18 As of year-end December 31, 2010, we had current liabilities of $69,643 relative to current liabilities of $405,898 at December 31, 2009.Our total liabilities increased due to an accrued $300,000 for the potential claims, which may arise because of possible reassessments denying personal tax deductions to the investors in connection with funds raised in 2008 on a flow-though basis (see Financial Statements Note 6). Year ended December 31, 2010 Year ended December 31, 2009 Expenses General & Administration: Internet and telephone Professional fees Rent Employee stock options - Flow-through financing tax Travel & Promotion Realized foreign exchange loss Wages Other Total General and administration expenses ) ) Impairment oil and gas properties ) - Gain on disposition of exploration property - Gain on sale of securities available for sale Deferred indemnity (contingency) ) Service revenue - Net loss ) ) For the year-ended, 2010 total general and administrative costs were $909,291 compared to $790,211 in the prior year. Internet and telephone charges increased 14% year over year.Professional fees decrease from $216,434 in the prior year to $111,460 in 2010. Professional fees decreased as the Company employed far fewer third party services than in 2009. Rent expenses have increased by $10,592 due to rate increases at the Vancouver office. During the period we issued 2,850,000 stock options with a fair value of $0.04 calculated by the Black Scholes method, this equated to an expense of $114,000, there was no similar expense in the prior period. Travel and Promotions costs increased slightly to $12,785 for 2010 compared to $119,289 in the prior year.Travel and promotions costs increased as business activity began to emerge from the global economic downturn. Wages increased to $345,920 in 2010 compared to $215,820 in 2009 due to the use and hiring of individuals with expertise in oil and gas development in the State of Texas. The Ryerson 16-17-009-31W1M in Saskatchewan had oil shows in a core sample taken in 2008.This well was subsequently suspended pending further evaluation.As of December 31, 2010 the Company determined the well uneconomical and it has been plugged and abandoned.An impairment charge $523,558 has been made against previously capitalized costs.There were no similar impairment costs in the prior comparable period. In 2010 we had a net gain on the sale of our 40% interest in Excelaron of $487,106.There were no similar gains on dispositions of exploration property in the comparable prior period. 19 In 2010 we sold 916,000 shares of securities available for sale for a gain of 310,931 as compared to a gain of $181,048 on the sale of 2,784,000 common shares in 2009.This was due to the increase in the price of the security held in 2010 and an improved economic outlook in the oil and gas industry as prices have continued to rise from levels in the prior year. Cash from operations in 2010 was down slightly to $1,050,445 compared to $1,102,986 in the prior year.Accounts payable and accrued expenses and other payables used up more of our cash than at the year ended December 31, 2009.The use of cash for other receivables was higher due to receivables for past sub leases payments and an overpayment for a required deposit in the State of Texas compared to being a source of cash in 2009.While the use of cash for prepaid expenses and deposits higher due to deposits required in the State of Texas as well and for increased prepaid insurance expenses. Investing activities were a source of cash in 2010 due the disposition of exploration property.Price increase on the sales of securities also yielded cash proceeds.In 2010, cash from investing activities was $1,256,099 compared to $155,460 in the comparable period in 2009. There was a cash outflow of $145,320 from financing activities, due to the repayment of loans from shareholders from 2009 Milestones During the year ended December 31, 2010 Texas, United States Stafford Prospect, Jackson County, Texas On November 26, 2010, we entered into a Joint Operating Agreement and a Participation Agreement with C. H. Squyres Family, LLC, Fossil Oil Company LLC and certain other individuals who are signatories thereto to develop an extension to the La Ward NE Field in Jackson County (Stafford Prospect).The agreement provided for the shared costs in the acquisition of oil and gas leases in the Stafford Prospect.As operator, weparticipate in the drilling of the initial well with an 8.89% working interest and will acquire a 6.11% promoted interest resulting in our having a 15.00% workinginterest upon the successful completion of the initial well drilled on the property.Each participant would also pay the same percentage costs for the next well as was paid on the first well. On March 6th, 2011, we completed the drilling of the Stafford Well #1 at the La Ward NE Field area in Jackson County, Texas.The well was drilled to a total depth of 7,400 feet.Initial open-hole logging indicates multiple productive zones from the Frio formation with both oil and gas shows.The deepest prospective oil zone shows a structural sand 10 feet higher to an offsetting productive well with a sand thickness of 5 ½ feet with a 33% porosity and 20% water saturation.Additional tests and analysis of the several other productive zones will continue while the casing is installed, cemented and surface equipment are put into place.Mogul will evaluate the results of this well for potential offsetting locations. North Pasture Prospect – San Patricio County, Texas On December 8, 2010 we entered into a Joint Operating Agreement and a Participation Agreement with Global Oil and Gas Resources Inc., Dolimiti Partners LLC, Indian Lane Asso., LLC, Plastiform Packaging, Inc. and certain other individuals who are signatories thereto for the first prospect known as the North Pasture Prospect in San Patricio County, Texas.Subject to the continued acquisition of the mineral leases in the area, we, as operator, would pay no proportionate cost for the drilling of the well and would earn a 25% net working interest upon the successful completion of the initial well. To date we are still working to acquire oil and gas rights in the designated an Area of Mutual Interest covering a one mile distance from the North Pasture Contract Acreage Area of San Patricio County, Texas. 20 Saskatchewan Exploration Program We do not plan on any further exploration in Saskatchewan due to the expiration of our mineral leases.Our Ryerson 16-17-009-31W1M well, previously suspended after encountering a heavily oil stained, marginal reservoir within the Bakken interval, was determined by management to be uneconomical and it has been plugged and abandoned.On December 31, 2010 an impairment charge $523,558 has been made against previously capitalized costs. Material Asset Purchases and Sales On February 12, 2009, we had acquired a 40% interest (the “Excelaron Interest”) in Excelaron LLP, a privately held company based in California (“Excelaron”). The acquisition was contingent upon our making a capital contribution of $2,300,000 in installments over a specified period.After making payments of $425,000 we engaged in assigning our interest to other parties better positioned to capitalize on this asset in exchange for either shares or cash. On March 26, 2010, an Amended Qualifying Transaction Agreement was executedpursuant to which we agreed to accept, an aggregate of $1,000,000 Canadian Dollars (less $150,000 in debt financing repaid and $87,900 in legal and consulting fees) and the reimbursement of approximately, $425,000 of advances made by us to Excelaron, in exchange for the Excelaron Interest.The agreement was consummated on April 30 of 2010. Purchase of Significant Equipment We do not intend to purchase any significant equipment (excluding oil and gas activities) over the next twelve months ending December 31, 2011. Liquidity and Capital Resources We have no current arrangements with any party to supplement our operations or provide us with financing in the future.In the future, we may be required to seek additional capital by selling debt or equity securities, selling assets, or otherwise be required to bring cash flows in balance when we approach a condition of cash insufficiency. The sale of additional equity or debt securities, if accomplished, may result in dilution to our then shareholders. We provide no assurance that financing will be available in amounts or on terms acceptable to us, or at all. Going Concern We have suffered recurring losses from operations. The continuation of our Company as a going concern is dependent upon our Company attaining and maintaining profitable operations and raising additional capital. The financial statements do not include any adjustment relating to the recovery and classification of recorded asset amounts or the amount and classification of liabilities that might be necessary should our Company discontinue operations. Due to the uncertainty of our ability to meet our current operating expenses and the capital expenses noted above, in their report on the annual financial statements for the period ended December 31, 2010, our independent auditors included an explanatory paragraph regarding concerns about our ability to continue as a going concern. Our financial statements for the period ended December 31, 2010, contain additional note disclosures describing the circumstances that lead to this disclosure by our independent auditors. The continuation of our business is dependent upon us raising additional financial support. The issuance of additional equity securities by us could result in a significant dilution in the equity interests of our current stockholders. Obtaining commercial loans, assuming those loans would be available, will increase our liabilities and future cash commitments. There are no assurances that we will be able to obtain further funds required for our continued operations. As noted herein, we are pursuing various financing alternatives to meet our immediate and long-term financial requirements. There can be no assurance that additional financing will be available to us when needed or, if available, that it can be obtained on commercially reasonable terms. If we are not able to obtain the additional financing on a timely basis, we will be unable to conduct our operations as planned, and we will not be able to meet our other obligations as they become due. In such event, we will be forced to scale down or perhaps even cease our operations. 21 Recently Issued Accounting Standards In March 2008, the FASB issued Statement No. 161, Disclosures about Derivative Instruments and Hedging Activities (“SFAS 161”), which is effective January 1, 2009.SFAS 161 requires enhanced disclosures about derivative instruments and hedging activities to allow for a better understanding of their effects on an entity’s financial position, financial performance, and cash flows.Among other things, SFAS 161 requires disclosures of the fair values of derivative instruments and associated gains and losses in a tabular format. In May 8, 2008, the Financial Accounting Standards Board (FASB) issued Statement of Financial Accounting Standards (SFAS) No. 162, the Hierarchy of Generally Accepted Accounting Principles, which will provide framework for selecting accounting principles to be used in preparing financial statements that are presented in conformity with U.S. generally accepted accounting principles (GAAP) for nongovernmental entities.With the issuance of SFAS No. 162, the GAAP hierarchy for nongovernmental entities will move from auditing literature to accounting literature.In June 2009, the FASB issued SFAS No. 168, "The FASB Accounting Standards Codification and the Hierarchy of Generally Accepted Accounting Principles a replacement of FASB Statement No. 162," and approved—the FASB Accounting Standards Codification (Codification) as the single source of authoritative nongovernmental US GAAP. The Codification does not change current US GAAP, but is intended to simplify user access to all authoritative US GAAP by providing all the authoritative literature related to a particular topic in one place. In June 2008, the FASB issued FASB Staff Position Emerging Issues Task Force (EITF) No. 03-6-1, determining whether instruments granted in share-based payment transactions are participating securities (“FSP EITF No. 03-6-1”).Under FSP EITF No. 03-6-1, unvested share-based payment awards that contain rights to receive non-forfeitable dividends (whether paid or unpaid) are participating securities, and should be included in the two-class method of computing EPS. FSP EITF No. 03-6-1 is effective for fiscal years beginning after December 15, 2008, and interim periods within those years. We do not expect that any of these recently issued accounting standards have a material effect on our Company’s financial statements. Application of Critical Accounting Policies Our audited financial statements and accompanying notes are prepared in accordance with Generally Accepted Accounting Principles (GAAP) used in the United States. Preparing financial statements requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenue, and expenses. These estimates and assumptions are affected by management's application of accounting policies. We believe that understanding the basis and nature of the estimates and assumptions involved with the following aspects of our financial statements is critical to an understanding of our financials. See Note 2 to the Financial Statements under ITEM 8. Oil and Gas Properties We follow the full cost method of accounting for our oil and gas operations. Under this method, all cost incurred in the acquisition, exploration and development of oil and gas properties are capitalized in one cost center, including certain internal costs directly associated with such activities. Proceeds from sales of oil and gas properties are credited to the cost center with no gain or loss recognized unless such adjustments would significantly alter the relationship between capitalized costs and proved oil and gas reverses. If capitalized costs, less related accumulated amortization and deferred income taxes, exceed the “full cost ceiling”, the excess is expensed in the period such excess occurs. The “full cost ceiling” is determined based on the present value of estimated future net revenues attributable to proved reserves, using current product prices and operating costs at the balance sheet date plus the lower of cost and fair value of unproved properties within the cost center. 22 Costs of oil and gas properties are amortized using the unit-of-production method based upon estimated proven oil and gas reserves upon the commencement of production. The significant unproven properties are excluded from the costs subject to depletion. As at December 31, 2010, we do not have any proved reserves. Stock Based Compensation We implemented the following new critical accounting policy related to our stock-based compensation.Beginning August 8, 2007, we began accounting for Stock options under the provisions of Financial Accounting Standards No. 123 (revised 2004), “Share-Based Payment” (FAS 123(R)), which requires the recognition of the fair value of stock-based compensation. Under the fair value recognition provisions for FAS 123(R), stock-based compensation cost is estimated at the grant date based on the fair value of the awards expected to vest and recognized as expense ratably over the requisite service period of the award. We were already using the fair value method under SFAS 123 and the main difference is the estimation of forfeitures in order to estimate the awards not expected to vest. We have used the Black-Scholes valuation model to estimate fair value of our stock-based awards which requires various judgmental assumptions including estimating stock price volatility and expected life. Our computation of expected volatility is based upon historical volatility. In addition, we consider many factors when estimating expected life, including types of awards and historical experience. Off-balance Sheet Arrangements We do not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that is material to investors. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. The Company is a “smaller reporting Company,” as defined by Rule 229.10(f)(1) (Regulation S-K), and is not required to provide information under this item. 23 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. Mogul Energy International, Inc. Financial Statement Index Index Report of Independent Registered Public Accounting Firm F-1 Balance Sheet F-2 Statements of Operations F-3 Statement of Shareholders’ Equity F-4 Statements of Cash Flows F-5 Notes to the Financial Statements F-6 to F-18 Report of Independent Registered Public Accounting Firm Shareholders and Board of Directors Mogul Energy International, Inc. 2500 Wilcrest Drive, Suite 405 Houston, Texas 77042 We have audited the accompanying balance sheets of Mogul Energy International, Inc., a Delaware corporation, as of December 31, 2010 and December 31, 2009, and the related statements of operations, shareholders' equity and cash flows for the years then ended. These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Mogul Energy International, Inc. as of December 31, 2010 and December 31, 2009, and the results of its operations and its cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements referred to above have been prepared assuming that the Company will continue as a going concern.As discussed in Note 2 to the financial statements, the Company has not yet achieved profitable operations and is dependent on its ability to raise capital from stockholders or other sources to sustain operations. These factors, along with other matters set forth in Note 2, raise substantial doubt that the Company will be able to continue as a going concern.Management’s plan to address these matters is disclosed in Note 2.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Jorgensen & Co. (a registered pubic accounting firm) March 24, 2011 Bellevue, Washington F-1 Mogul Energy International, Inc. Balance Sheets (expressed in U.S. dollars) Audited December 31, 2010 December 31, 2009 Assets: Current Cash $ $ Other receivables Prepaid and deposits Securities available for sale Total current assets Non-current Exploration and evaluation Total Assets $ $ Current Liabilities: Accounts payable $ $ Accrued expenses and other payables Bank overdraftness Loans from shareholders - Total current liabilities Contingencies and commitments - Total Liabilities Shareholders’ Equity: Accumulated deficit $ ) $ ) Common stock (Authorized: 100,000,000 shares, $0.0001 par value. Outstanding: 57,445,987 shares at 12/31/10 and 12/31/09) Additional paid-in capital Warrants & Options: Preferred: 10,000,000 shares authorized, none issued - - Foreign exchange adjustment ) ) Other comprehensive income (loss) Total Shareholders’ Equity Total Shareholders’ Equity and Liabilities $ $ The Notes are an integral part of the Financial Statements F-2 Mogul Energy International, Inc. Statements of Operations For the Years Ended December 31, 2010 and 2009 (expressed in U.S. dollars) Audited Year Ended December 31, 2010 Year Ended December 31, 2009 Expenses: General and administrative $ ) $ ) Deferred indemnity (contingency) ) - Impairment of oil and gas properties ) - Other income and expenses Revenue for services - Gain on disposition exploration property - Gain on sale of securities available for sale Net income (loss) for the periods $ ) $ ) Other comprehensive income: Net unrealized gain (loss) on investments held for sale for periods $ ) $ Foreign exchange adjustment ) ) Total other comprehensive gain (loss) for the periods $ ) $ Total comprehensive net gain (loss) for the periods $ ) $ ) Basic earnings (loss) per share $ ) $ ) Weighted average common shares outstanding The Notes are an integral part of the Financial Statements F-3 Mogul Energy International, Inc. Statement of Shareholders’ Equity (expressed in U.S. dollars) Audited Number of Common shares Par Value Additional Paid in Capital Warrants & Options Other. Income Accumulatd deficit Totals 12/31/2008 Balances $ ) $ ) $ Translation adjustment - ) - ) Unrealized gain on securities available for sale - Warrants – expired - - ) - - - Net (loss) for the period - ) ) 12/31/2009 Balances ) Translation adjustment - ) - ) Unrealized gain on securities available for sale - ) - ) Warrants–expired - - ) - - - Stock Options – cancelled - Stock options – issued - Net (loss) for the period - ) ) 12/31/2010 Balances ) ) The Notes are an integral part of the Financial Statements F-4 Mogul Energy International, Inc. Statements of Cash Flows For the Year Ended December 31, 2010 and 2009 (Expressed in U.S. dollars) Audited Year Ended December 31, 2010 Year Ended December 31, 2009 Operating Activities Net income (loss) for periods $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Options for services Deferred indemnity (contingency) Impairment for oil and gas properties - Gain on disposition of exploration Property ) - Gain on securities available for sale ) ) Changes in non-cash working capital Accounts payable ) ) Accrued expenses and other payables Other receivables (decrease) increase ) Prepaid and deposits ) ) Cash used in operating activities $ ) $ ) Investing Activities Bank overdraft ) Proceeds – disposition of exploration property - Proceeds from securities available for sale Exploration and evaluation -61,666 ) Cash used for investing activities $ $ Financing Activities Loans from shareholders ) Cash from financing activities $ ) $ Foreign exchange adjustment ) ) Increase (decrease) in cash during periods ) Cash beginning of periods Cash at end of periods $ $ Interest and taxes paid during period None None Schedule of Non-cash Transactions Expiration of shareholder warrants 146,446- Forfeited/cancelled employee stock options - Issuance of employee stock options - The Notes are an integral part of the Financial Statements F-5 Mogul Energy International, Inc. Notes to December 31, 2010 and 2009 Financial Statements NOTE 1 - Organization and Nature of Business Mogul Energy International, Inc. (Company), formed on July 25, 2005 as a Delaware corporation is engage in the business of oil and gas exploration.The Company’s business activities included financing to acquire drilling prospects and exploration for oil and gas. The Company’s strategy is to acquire interest, and/or to operate oil and gas properties that have existing reserves.Existing well bores with proven oil and gas reserves can usually be purchased for a fraction of the original cost to drill and complete a new well. Property purchased with proven reserves reduce the risk of not finding hydrocarbons and are economically viable to develop due to the elimination of the associated cost of finding the hydrocarbons. After the property has been purchased, the primary cost for establishing new production is the re-completion cost. NOTE 2 - Accounting Policies Financial Statement Presentation and Going Concern Beginning in 2010, the Company is no longer considered an exploration stage company for financial reporting purposes because it has had significant revenues from its intended principal business. However, the Company has a history of operating losses, and a $7,650,718 accumulated deficit through December 31, 2010.This and other factors raise substantial doubt about the ability of the Company to continue as a going concern.Management plans to address these matters through the sale of additional shares of its common stock and/or additional borrowings to finance the Company’s operations and to achieve profitable operations through successful exploration and development of oil and gas properties. Although there is no assurance that the Company will be successful in these actions, management believes that it will be able to secure the necessary financing to continue operations for the foreseeable future.Accordingly, these financial statements do not reflect adjustments to the carrying value of assets and liabilities, the reported expenses and balance sheet classifications used that would be necessary if the going concern assumption were not appropriate.Such adjustments would be material and would have an adverse effect on the ability of the Company to continue as a going concern. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires use of estimates and assumptions. These estimates and assumptions affect the reported amounts of assets and liabilities and contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Because of various factors affecting future costs and operations, actual results could differ from estimates. Critical accounting policies and estimates used in the preparation of the financial statements relate to the accounting for impairments and carrying amounts of exploration properties including the realizable value of capitalized resource properties for exploration and evaluation costs. Future operations will be affected to the extent there are material differences between the estimated and actual amounts. Oil and Gas Properties The Company utilizes the full-cost method of accounting for the exploration of its oil and gas properties. Under this method, the Company capitalizes all costs associated with acquisition, exploration and development of oil reserves, including leasehold acquisition costs, geological and geophysical expenditures, lease rentals on undeveloped properties, directly related overhead costs and related asset retirement costs and costs of drilling exploratory productive and non-productive wells into full cost pools on a country-by-country basis. At December 31, 2010 the Company currently has one full-cost pool located in the United States. F-6 Mogul Energy International, Inc. Notes to December 31, 2010 and 2009 Financial Statements Once commercial production is achieved the Company will apply a ceiling test quarterly to the capitalized costs in its full cost pools. Amounts in excess of the ceiling test limits are charged to operations as impairment expense in the period of the test until proven reserves are available. The ceiling test limits such cost to the estimated present value, using a ten percent discount rate, of the future net revenue from any proved reserves, based on the existing economic and operating conditions. Specifically, the ceiling test is calculated so that capitalized cost, less accumulated depletion and related deferred income tax, do not exceed an amount (the ceiling) equal to the sum of: (A) The present value of estimated future net revenue computed by applying current prices of any oil and gas reserves (with consideration of price changes only to the extent provided by contractual arrangements) to estimated future production of proved oil and gas reserves as of the date of the latest balance sheet presented, less estimated future expenditures (based on current cost) to be incurred in developing and producing the proved reserves computed using a discount factor of ten percent and assuming continuation of existing economic conditions; plus (B) the cost of property not being amortized; plus (C) the lower of cost or estimated fair value of unproven properties included in the costs being amortized; less (D) income tax effects related to differences between the book and tax basis of the property. For unproven properties, the Company excludes from capitalized costs subject to depletion, all costs directly associated with the acquisition and evaluation of the unproved property until it is determined whether or not proved reserves can be assigned to the property. Until such a determination is made, the Company assesses the property at least annually to ascertain whether impairment has occurred. In assessing impairment the Company considers factors such as historical experience and other data such as primary lease terms of the property, average holding periods of unproved property, and geographic and geologic data. The Company adds the amount of impairment assessed to the cost to be amortized subject to the ceiling test Oil and gas property costs are considered tangible assets consistent with the views set forth in Emerging Issues Task Force Issue 04-02. The Company did not apply a ceiling test in 2009 or 2010 because it is in the exploration stage and no proven reserves have been established. Cost centers in the exploration stage are assessed at each reporting date to determine whether it is likely that the net costs, in aggregate, may be recoverable in the future.Costs considered unlikely to be recovered are charged to earnings during the period.Impairment charges of $479,249 were recorded for the year ended December 31, 2010, the impairment expense for 2010 related to properties in Saskatchewan Canada. Asset Retirement Obligations The Company has adopted Statement of Financial Accounting Standards No. 143 (“SFAS 143”), “Accounting for Asset Retirement Obligations”, which requires that asset retirement obligations (“ARO”) associated with the retirement of a tangible long-lived asset, including natural gas and oil properties, be recognized as liabilities in the period in which it is incurred and becomes determinable, with an offsetting increase in the carrying amount of the associated assets. The cost of tangible long-lived assets, including the initially recognized ARO, is depleted, such that the cost of the ARO is recognized over the useful life of the assets. The ARO is recorded at fair value, and accretion expense is recognized over time as the discounted cash flows are accreted to the expected settlement value. The fair value of the ARO is measured using expected future cash flow, discounted at the Company’s credit-adjusted risk-free interest rate. Revenue Recognition The Company will recognize petroleum and natural gas revenues from its interests in producing wells as petroleum and natural gas is produced and sold from these wells and ultimate collection is reasonably assured. Cash Cash consists of cash on deposit with high quality major financial institutions.The carrying amounts approximate fair market value due to the liquidity of the deposits.For the purposes of the balance sheet and statements of cash flows, the Company considers all highly liquid instruments with maturities of less than 60 days at the time of issuance to be cash equivalents. Concentration of Credit Risk Financial instruments which potentially subject the Company to concentrations of credit risk consist of cash and cash equivalents and accounts receivable.The Company maintains cash at two financial institutions.The Company periodically evaluates the credit worthiness of financial institutions, and maintains cash accounts only in large high quality financial institutions; The Company believes credit risk associated with cash and cash equivalents to be minimal. F-7 Mogul Energy International, Inc. Notes to December 31, 2010 and 2009 Financial Statements Environmental Protection and Reclamation Costs The operations of the Company have been, and may in the future be affected from time to time in varying degrees by changes in environmental regulations, including those for future removal and site restorations costs.Both the likelihood of new regulations and their overall effect upon the Company may vary from region to region and are not predictable. Environmental expenditures that relate to ongoing environmental and reclamation programs will be charged against statements of operations as incurred or capitalized and amortized depending upon their future economic benefits. Securities available for sale At December 31, 2010 the Company held 300,000 common shares of Sea Dragon Energy Inc., a Canadian company trading on the TSX Venture exchange under the symbol SDX. This investment is acco4unted for as held for sale. Any changes in the market value of these shares are reflected in other comprehensive income on the balance sheet, statement of operations and the Statement of Shareholders’ Equity. Other Receivables The Company’s Goods and Services Tax receivable was $18,210 at December 31, 2009 and $28,939 at December 31, 2010.This receivable relates to the Goods and Services Tax (Canada). The Company anticipates the full amount to be refunded within 12 months of the balance sheet date. Due to the nature of this receivable management does not consider an allowance for doubtful accounts to be necessary. Receivables also include $25,000 due to the Company for an overpayment of a required deposit with the state of Texas. The Company also sub-leases office space in its Toronto office for which it expects to receive $18,372 in rent payments from these sub-leases. Abandonment Costs Liabilities for costs to abandon exploration properties are estimated and reflected in the financial statements in the period that exploratory drilling activities commence with a corresponding amount added to exploration costs. The amount recognized is the present value of the estimated future expenditure determined in accordance with local conditions and requirements. Change in the present value of the estimated expenditure is reflected as an adjustment to the provision and the capitalized exploration costs. A provision for abandonment costs is recognized at the commencement of production, or in the period the decision is made to abandon unsuccessful properties. Foreign Exchange Rate The Company’s functional and reporting currency is the United States Dollar.Transactions denominated in foreign currencies are translated into US dollars at the rate of exchange in effect at the date of the transaction.Monetary assets and liabilities denominated in foreign currencies have been translated into US dollars at the rate of exchange in effect at the balance sheet.Non-monetary assets and liabilities are translated at the historical rate of exchange. The impact of the cumulative effect of the unrealized monetary adjustment is accounted for in the equity section of the balance sheet. This adjustment was $151,187 loss, and $148,458 loss for December 31, 2010 and December 31, 2009, respectively.A realized foreign exchange loss of $23,420 was recognized in 2010 and was accounted for as an increase of general and administrative expenses. Flow-through shares The Company financed a portion of its exploration and development activities through the issuance of its common shares subject to certain flow-through provisions under the Canadian Income Tax Act.Under the terms of the flow-through share agreements, the resource expenditure deductions for income tax purposes were renounced to investors in accordance with the appropriate income tax legislation (Canadian Income Tax Act). F-8 Mogul Energy International, Inc. Notes to December 31, 2010 and 2009 Financial Statements Stock-based Compensation The Company follows the fair value method of valuing stock option grants and other stock based compensation.Under this method, the compensation cost attributable to stock options and other stock-based compensation issued to employees, contractors, officers and directors of the Company is measured at fair value at the date of grant and expensed over the vesting period of the options or when the services are provided, with a corresponding increase to warrants and options.The Company calculates the fair value of stock options using an option pricing model.Upon the exercise of the stock options or other stock based compensation the consideration paid together with the amount previously recognized in warrants and options is recorded as an increase in share capital. Income Taxes The Company accounts for income taxes in accordance with the Statement of Financial Accounting Standards No. 109, which requires, among other things, that the Company can provide a net deferred tax asset or liability equal to the expected future tax benefit or expense of temporary reporting differences between book and tax accounting and any available operating loss carry-forward. Because of the uncertainties surrounding the realization of any economic benefit related to the deferred net loss carry-forward, no allowance account has been established so that no future benefit is reflected as an asset at December 31, 2010. Financial Instruments The Company’s financial instruments consist of cash, accounts receivable, prepaid and deposits, accounts payable and accrued liabilities It is management’s opinion that the Company is not exposed to significant interest or credit risks arising from these financial instruments.The fair value of these financial instruments is approximated to their carrying values. Comprehensive Loss SFAS No. 130, “Reporting Comprehensive Income,” establishes standards for the reporting and display of comprehensive loss and its components in the financial statements. The Company is disclosing this information on its Statements of Shareholders’ Equity and Statement of Operations Share Issue Costs Finder’s fees and commissions paid to agents and underwriters incurred on the issuance of shares are charged directly to additional paid-in capital. In June 2008, the FASB issued FASB Staff Position Emerging Issues Task Force (EITF) No. 03-6-1, determining whether instruments granted in share-based payment transactions are participating securities (“FSP EITF No. 03-6-1”).Under FSP EITF No. 03-6-1, unvested share-based payment awards that contain rights to receive non-forfeitable dividends (whether paid or unpaid) are participating securities, and should be included in the two-class method of computing EPS. FSP EITF No. 03-6-1 is effective for fiscal years beginning after December 15, 2008, and interim periods within those years, and is not expected to have a significant impact on our financial statements. NOTE 3 - Capital Stock Common Stock During the quarter ended March 31, 2008 the Company issued 2,383,000 shares of its common stock at $0.15 per share, related costs totaled $16,795.In connection with the offering 135,051 finders’ fee warrants were granted allowing the holder to purchase one common share of the company for one Class B warrant and $0.15.The warrants had a fair market value of $12,212 calculated using the Black-Scholes model: risk free rate 3.05%, share price $0.18, strike price $0.15, volatility 83% and dividend yield 0.00. On June 30, 2008 the Company closed a private placement equity financing for aggregate gross proceeds of $950,000 comprised of 3,800,000 common shares issued by the Company on a “flow-through” basis issued at $0.25 per share pursuant to the income tax laws of Canada (Income Tax Act, Canada).Together, the company also closed a private placement equity financing for an additional 2,300,000 common shares for 6,300,000 shares of its common stock at $0.20 per share for proceeds of $1,260,000.Share issuance costs associated with the two classes of financing that closed in June amounted to $102,444 in cash and finder’s fee warrants granted as follows: F-9 Mogul Energy International, Inc. Notes to December 31, 2010 and 2009 Financial Statements The following are details related to warrants issued by the company as finders’ fees: December 31, 2010 Shares Weighted Average Exercise Price Outstanding warrants at beginning of period $ Warrants granted - - Exercised - - Forfeited - - Expired ) $ Outstanding at the end of period Nil - 1. For the period ended June 30, 2008, risk free rate was 2.71%, expected dividend yield was zero, expected life ranged from 18 months to 2 years, and expected volatility of 520%. 2. For the period ended December 31, 2007, risk free rate was 3.05%, expected dividend yield of zero, expected life of 2 years, and expected volatility of 82%. A summary of the status of the warrants under various agreements follows for the year ended December 31, 2010: Warrants Outstanding Warrants Exercisable Range of Exercise Prices Number Outstanding Weighted Average Remaining Contractual Life (years) Weighted Average Exercise Price Number Exercisable Weighted Average Remaining Contractual Life (years) $0.15 to $0.25 Nil - Nil - Employee Stock Option Plan On August 7, 2007, the Company granted 2,250,000 options to Directors and employees of the Company.These options vest at a rate of 20% per quarter.These options were fully vested on August 7, 2008. The following table summarizes the continuity of the Company’s stock options: December 31, 2010 Options Weighted Average Exercise Price Weighted Average Remaining Life (years) Options outstanding at beginning of period $ Options issued during the period Exercised - - - Forfeited ) - Expired - - - Outstanding at the end of period $ Concurrently, on October 22, 2010 2,250,000 previously granted options were cancelled, and 2,850,000 fully vested stock options were granted to directors, officers, employees and contractors of the Company.These options will expire on October 22, 2015.The fair value of the options is $0.04 calculated using the Black-Scholes method:risk free rate 1.1%, share price $0.04, strike price $0.05, volatility 215%, and dividend yield 0.00. F-10 Mogul Energy International, Inc. Notes to December 31, 2010 and 2009 Financial Statements Preferred Stock The Company’s Articles of Incorporation authorize its Board of Directors, without approval from the common shareholders, to issue 10,000,000 shares of preferred stock in any series, rights and preferences as determined by the Board. Preferred shares may be issued that: have greater voting rights than the common stock, diluting the value of any outstanding shares of common stock. NOTE 4 – Related Party Transactions On January the 19th, 2010 the company received $292,500 in the form of a promissory note payable without any notice, bonus or penalty from Mogul Energy Ltd., a company owned by the brother of the President of the Company.Interest payments were CAD$10,000 per month for the period of time in which the loan was outstanding.The promissory note was repaid on April 28, 2010 and interest paid was equivalent to US$32,972. During the period the Company entered into a consulting contract with a related party to assist in the negotiations and related activities required to conclude the sale of the Excelaron asset (see Note 5) for CAD$4,000 per month for four months.Total disbursements under this contract were equivalent to US$15,133. The Company sub leases office space in its Toronto location to a related party with directors in common. NOTE 5 - Oil and Gas Properties Saskatchewan Exploration Program Due to the expiration of the mineral leases, Management does not plan further exploration for its oil and gas interest in Saskatchewan.Consistent with this plan, an impairment charge of $1,203,247 related to the expiration of substantially all leased property assets and their related acquisition costs previously capitalized on the balance sheet as Exploration and Evaluation.An impairment charge of $412,134 was recognized for the dry hole and other related costs pertaining to the 2008 exploration program. Ryerson 16-17-009-31W1M This well had oil shows in a core sample taken in 2008.The well was subsequently suspended pending further evaluation.As of December 31, 2010 the Company determined the well uneconomical and it has been plugged and abandoned.An impairment charge $523,558 has been made against previously capitalized costs. United States (Excelaron) On February 12, 2009 the Company entered into an agreement with Excelaron LLC (“Excelaron”), a California company, whereby Excelaron has agreed to permit the Company to subscribe for a 40% Members Percentage Interest in Excelaron.In substance the subscription of this interest is contingent upon the Company making a $2,300,000 capital contribution to be used to acquire and develop oil and gas lease agreements that Excelaron has entered into.These leases are located in California.Should the Company not meet the contingent payment amounts its interest in Excelaron would be significantly reduced.For every $250,000 invested below $1,000,000 the Company would receive a 2% interest in Excelaron and 5% for each $250,000 above the $1,000,000 threshold.As of March 31, 2010 the Company’s investment in Excelaron totaled $425,000, On October 5, 2009 the Company entered a binding letter of intent with Vesta Capital Corp (“Vesta”), Excelaron and other parties pursuant to which we agreed to sell and assign our 40% interest in Excelaron in exchange for 38,500,000 common shares of Vesta (the “Vesta Shares”), as part of a qualifying transaction (collectively, the “Excelaron Transaction”) in accordance with the policies of the TSX Venture Exchange pursuant to which Vesta would become a publicly traded company on the TSX-V.While the original agreement was not executed the parties continued to negotiate in good faith. On January 12, 2010 the Company was party to a Definitive Agreement, whereby the Company was to relinquish its interest in Excelaron to Vesta Capital Corporation, a Canadian pool company on the TSX Venture Exchange (“TSX-V”) and United Hydrocarbon Corporation (“UHC”), a related company incorporated in Ontario, Canada as part of a Qualifying Transaction on the TSX-V. The Company made an advance to Excelaron in the form of a loan of $425,000 on January 14th, 2010.The loan called for interest of $10,000 per month for the period in which the loan was outstanding.This principle and interest were completely repaid on April 30, 2010. F-11 Mogul Energy International, Inc. Notes to December 31, 2010 and 2009 Financial Statements On April 30, 2010 following several amendments to the Definitive Agreement, an Amended Qualifying Transaction Agreement was executed pursuant to which we agreed to accept, in lieu of the Vesta Shares, an aggregate of $1,000,000 Canadian Dollars less $150,000 in debt financing repaid and $87,900 in legal and consulting fees.The Company also received the reimbursement of approximately, $425,000 of advances made by us to Excelaron, in exchange for the Excelaron Interest. Texas, United States On June 29, 2010 the Company announced that it had signed a non binding Letter of Intent (“LOI”) with Powderhorn Energy, LLC and its financial partners (collectively “Powderhorn”).Subject to additional agreements between both entities Powderhorn would have participated in the proposed drilling program offered by the Company along the Upper Gulf Coast..The termination date of the LOI had been extended by mutual agreement beyond the original termination date of July 19, 2010.Costs of $9,153 have been capitalized under the companies full cost policy for exploration and evaluation, the costs pertain to negotiations for mineral leases in the region.On September 23, 2010 the Company announced it had cancelled the LOI with Powderhorn for lack of performance on the part of Powderhorn. The Company also stated it had since acquired a commitment of funds from two additional sources to fund the drilling of the first three prospects in its current inventory of prospects. This funding would cover 100% of the costs for a 75% net working interest.Thus covering all of Mogul’s drilling and completion costs and resulting in a net 25% working interest for The Company in the well. Mogul is continuing with the acquisition of the necessary oil, gas and mineral leases on each of these initial prospects. The requisite state permits to drill will be secured from the Texas Railroad Commission upon completion of the leasing and title clearance. On December 8 2010 The Company entered into a signed Joint Operating Agreement and Participation Agreement for the first prospect in which the Company, as operator, would acquire a 25% net revenue interest upon the successful completion of the initial well subject to the acquisition of leases for the North Pasture Contract Acreage Area of San Patricio County, Texas. On November 26, 2010 the Company entered into signed Joint Operating Agreement and Participation Agreement, in which the Company acquired oil and gas leases in the Stafford Prospect in Jackson County, Texas.As operator the Company will acquire a 15% net revenue interest on the successful completion of the initial well drilled on the property. During 2010, the Company had advanced $33,613 towards drilling projects on behalf of the joint venture partners for drilling activities in 2011.The Company also held $17,828 in escrow as a drilling advance for drilling activities to be performed in 2011. NOTE 6 – Contingencies and Commitments Office Leases Our principal office is located at 2500 Wilcrest Drive, Suite 405, Houston, Texas, 77042, USAThis is month to month lease at a cost of 1,193 per month. We also have administrative offices located at 207 West Hastings Street, Suite 1111, Vancouver, British Columbia, Canada V6B 1H7. The Company sublets office space from a related party for $1,313 per month, renewable annually. Additionally, the Company has an office at Suite 201, 47 Colburne St., Toronto, Ontario, Canada M5E 1P8.This is a five year lease at a monthly cost of $8,417. Environmental Uncertainties The Company may be exposed to financial risks in the oil and gas exploration business for pollution or hazards against which it cannot adequately insure or which it may elect not to insure. Incurring any such liability may have a material adverse effect on our financial position and operations. F-12 Mogul Energy International, Inc. Notes to December 31, 2010 and 2009 Financial Statements Flow-through financing The Company raised a total of CAD$950,000 2008 on a flow-though basis.The gross proceeds of the financing were renounced to investors at December 31, 2008 and were to be used by the Company to incur qualified Canadian exploration expenses by June 30, 2010.The company spent CAD$154,850 on qualified capital exploration expenditures leaving a commitment of approximately CAD$795,150 that was not spent on qualified capital exploration expenditures by July of 2010.The Company has paid $55,000 in taxes and penalties assessed by the Canadian Customs and Revenue Agency.The Company has accrued $300,000 for the year ended December 31, 2010 for the potential claims, which may arise because of possible reassessments denying personal tax deductions to the investors. Governmental Regulations and Licensing In order to drill for, recover, transport or sell any gas or oil from the properties subject to the Company’s drilling rights, the Company will generally be required to obtain additional licenses and permits and enter into agreements with various landowners and/or government authorities. The issuance of these permits and licenses generally will be contingent upon the consent of the governmental authority having jurisdiction over the property, which entities have broad discretion in determining whether or not to grant such authority. These licenses, permits, and agreements will generally contain numerous restrictions and require payment of development and exploration fees and royalties typically based on the recoverable reserves or expenditures. The amount of any such fee and royalties and other terms will determine in part, the commercial viability of any extraction prospect. NOTE 7 - Loss Per Share Loss per share is calculated using the weighted average number of shares issued during the relevant period. The weighted average number of common shares was 57,445,987 for the period ended December 31, 2010. NOTE 8 - Net Operating Loss Carry-forward At December 31, 2010, the Company had a net operating loss (NOL) carry-forward estimated at about $7,000,000 available to reduce any future taxable income (after adjusting for amounts related to Canadian investor flow-through capital and share based compensation).The NOL carry-forward begins to expire in 2025 and will fully expire in 2030. Because management is unable to determine that it is more likely than not that the Company will realize the tax benefit related to the NOL carry-forward, by having taxable income, a valuation allowance has been established at the balance sheet date to reduce the tax benefit asset value to zero. Deferred Tax Assets: Adjusted loss before income taxes $ ) $ ) Income tax rate 39
